Exhibit 10.3

CONSENT AND AMENDMENT TO FACILITY AGREEMENT

This CONSENT AND AMENDMENT TO FACILITY AGREEMENT (this “Consent and Amendment”),
dated as of March 2, 2015, is entered into by and among PLATINUM UNDERWRITERS
BERMUDA, LTD., a Bermuda company (“Borrower”), PLATINUM UNDERWRITERS HOLDINGS,
LTD., a Bermuda company (“Guarantor”), ING BANK, N.V., as a lender, and NATIONAL
AUSTRALIA BANK LIMITED, as agent (the “Agent”), security agent, and a lender
(together with ING BANK, N.V, the “Lenders”).

RECITALS

A. The Borrower, the Guarantor and the Lenders are parties to a Facility
Agreement, dated as of July 31, 2012 (as amended, amended and restated,
supplemented or otherwise modified from time to time, the “Facility Agreement”),
pursuant to which the Lenders have made available to the Borrower an uncommitted
U.S. Dollar, Australian Dollar and New Zealand Dollar letter of credit facility
in the aggregate principal amount of U.S.$125,000,000 for the issuance of
standby letters of credit. Capitalized terms used but not defined herein shall
have the meanings assigned to such terms in the Facility Agreement.

B. The Guarantor has entered into an Agreement and Plan of Merger, dated as of
November 23, 2014 (the “Merger Agreement”), with RenaissanceRe Holdings Ltd., a
Bermuda exempted company (“RenRe Holdings”), and Port Holdings Ltd., a Bermuda
exempted company and a wholly owned subsidiary of RenRe Holdings (“Port
Holdings”), pursuant to which the Guarantor will merge with Port Holdings, with
the Guarantor being the surviving entity and becoming a wholly owned subsidiary
of RenRe Holdings (the “Merger”).

C. The consummation of the Merger, expected to be on or about March 2, 2015,
will constitute a change of control for purposes of the Facility Agreement.

D. The Borrower and the Guarantor have requested that (i) the Lenders party
hereto (the “Majority Banks”) consent to the Merger, as required by Clause 20.4
of the Facility Agreement, and (ii) the Facility Agreement be amended to
(a) remove certain of the covenants and Events of Default and (b) to make
certain other amendments to the Facility Agreement, including adding RenRe
Holdings as a Guarantor.

E. The Majority Banks are willing to consent to the Merger and to amend the
Facility Agreement on the terms and conditions set forth herein.



--------------------------------------------------------------------------------

STATEMENT OF AGREEMENT

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

ARTICLE I

LIMITED CONSENT

The Majority Banks hereby consent to the Merger and waive any Default or Event
of Default that would otherwise result if the Merger were not consummated in
compliance with Clause 20.4 of the Facility Agreement; provided, that, the
Merger shall be consummated substantially in accordance with the terms of the
Merger Agreement in all material respects and without giving effect to any
modifications, amendments, consents or waivers of the terms of the Merger
Agreement that are material and adverse to the Lenders or the Agent as
reasonably determined by the Agent, without the prior consent of the Majority
Banks (such consent not to be unreasonably withheld, delayed or conditioned).

ARTICLE II

AMENDMENTS TO FACILITY AGREEMENT

2.1 Amendments to Defined Terms.

 

  (a) The following defined terms shall be added to Clause 1.1 of the Facility
Agreement in appropriate alphabetical order:

“Amendment Effective Date” has the meaning set forth in the Consent and
Amendment.

“Consent and Amendment” means the Consent and Amendment, dated as of March 2,
2015, between the Borrower, the Guarantor and the Lenders.

“RenRe Holdings” means RenaissanceRe Holdings Ltd., a Bermuda exempted company.

“RenRe Holdings Guaranty” means the Guaranty executed as of the Amendment
Effective Date by RenRe Holdings in favor of the Lenders pursuant to the Consent
and Amendment.

 

  (b) The defined term “Finance Document” in Clause 1.1 of the Facility
Agreement shall be amended and restated in its entirety as follows:

“Finance Document” means this Agreement, any Fee Letter, any Security Document,
the Control Agreement, the L/C Fee Rate/Margin Side Letter, the RenRe Holdings
Guaranty and any other document designated as such by the Agent and the
Guarantor in writing.”

2.2 Deletion of Certain Provisions. Each of Clauses 18.1, 18.2, 18.3, 18.4,
18.5, 19, 20.3, 20.4 and 20.7 of the Facility Agreement shall be deleted in its
entirety and replaced with “[Reserved].”

 

2



--------------------------------------------------------------------------------

2.3 Amendments to Events of Default. Clause 21 of the Facility Agreement shall
be amended as follows:

 

  (a) Clause 21.1 shall be amended by replacing the phrase “An Obligor” in such
Clause with “RenRe Holdings or an Obligor.”

 

  (b) Clause 21.3(a) shall be amended by replacing the phrase “An Obligor” in
such Clause with “RenRe Holdings or an Obligor.”

 

  (c) Clause 21.4(a) shall be amended by replacing the phrase “an Obligor” in
such Clause with “RenRe Holdings or an Obligor” and by replacing the phrase “any
Obligor” in such Clause with “RenRe Holdings or any Obligor.”

 

  (d) Clause 21.6(a) shall be amended by replacing the phrase “a member of the
Group” in such Clause with “RenRe Holdings or a member the Group.”

 

  (e) Clause 21.6(b) shall be amended by replacing the phrase “any member of the
Group” in such Clause with “RenRe Holdings or any member of the Group.”

 

  (f) Clause 21.6(c) shall be amended by replacing the phrase “any member of the
Group” in such Clause with “RenRe Holdings or any member of the Group.”

 

  (g) Clause 21.7(a) shall be amended by replacing the phrase “any member of the
Group” in such Clause with “RenRe Holdings or any member of the Group.”

 

  (h) Clause 21.7(b) shall be amended by replacing phrase “any member of the
Group” in the first place it appears in such Clause with “RenRe Holdings or any
member of the Group” and by replacing the phrase “an Obligor” in such Clause
with “RenRe Holdings or an Obligor.”

 

  (i) Clause 21.7(c) shall be amended by replacing the phrase “any member of the
Group” in such Clause with “RenRe Holdings or any member of the Group.”

 

  (j) Clause 21.7(d) shall be amended by replacing the phrase “any member of the
Group” in the first place it appears in such Clause with “RenRe Holdings or any
member of the Group.”

 

  (k) Clause 21.7(e) shall be amended by replacing the phrase “any member of the
Group” in such Clause with “RenRe Holdings or any member of the Group.”

 

  (l) Clause 21.8 shall be amended by replacing the phrase “any member of the
Group” in such Clause with “RenRe Holdings or any member of the Group.”

 

  (m) Clause 21.9 shall be shall be amended and restated in its entirety as
follows:

“The Borrower is not or ceases to be a direct or indirect subsidiary of RenRe
Holdings.”

 

3



--------------------------------------------------------------------------------

  (n) Clause 21.10 shall be amended by replacing the phrase “an Obligor” in such
Clause with “RenRe Holdings or an Obligor.”

 

  (o) Clause 21.11 shall be amended by replacing the phrase “An Obligor” in such
Clause with “RenRe Holdings or an Obligor.”

2.4 Amendments to Notices. Clause 30.3 of the Facility Agreement shall be
amended to add a new Clause 30.3(f) as follows:

“(f) All notices to an Obligor shall also be sent to RenRe Holdings at the
address set forth in the RenRe Holdings Guaranty.”

ARTICLE III

CONDITIONS OF EFFECTIVENESS

3.1 The limited consent set forth in Article I shall become effective as of the
date when, and only when, the Agent shall have received an executed counterpart
of this Consent and Amendment from the Lenders constituting the Majority Banks
under the Facility Agreement and from the Borrower and the Guarantor.

3.2 The amendments set forth in Article II hereof shall become effective as of
the date (the “Amendment Effective Date”) when, and only when, each of the
following conditions precedent shall have been satisfied:

(a) The Agent shall have received an executed counterpart of this Consent and
Amendment from the Lenders constituting the Majority Banks under the Facility
Agreement and from the Borrower and the Guarantor;

(b) The Merger shall have been consummated substantially simultaneously with the
Amendment Effective Date in accordance with the terms of the Merger Agreement in
all material respects and without giving effect to any modifications,
amendments, consents or waivers of the terms of the Merger Agreement that are
material and adverse to the Lenders or the Agent as reasonably determined by the
Agent, without the prior consent of the Majority Banks (such consent not to be
unreasonably withheld, delayed or conditioned);

(c) The Agent shall have received an executed Guaranty from RenRe Holdings in
substantially the form attached hereto as Exhibit A (the “RenRe Holdings
Guaranty”);

(d) The Agent shall have received a certificate, signed by an officer of the
Guarantor, in form and substance reasonably satisfactory to the Agent,
certifying that (i) all representations and warranties of the Borrower and the
Guarantor contained in the Facility Agreement and the other Finance Documents
(including the representations and warranties set forth in Article IV hereof)
are true and correct as of the Amendment Effective Date, immediately after
giving effect to this Consent and Amendment (except to the extent any such
representation or warranty is expressly stated to have been made as of a
specific date, in which case such representation or warranty shall be true and
correct as of such date), and (ii) no Default or Event of Default has occurred
and is continuing as of the Amendment Effective Date, immediately after giving
effect to this Consent and Amendment;

 

4



--------------------------------------------------------------------------------

(e) All material governmental authorizations and approvals necessary in
connection with the consummation of the Merger shall have been obtained and
shall remain in effect and shall not impose any restriction or condition
materially adverse to the Agent or the Lenders; and no law or regulation shall
be applicable that seeks to enjoin, restrain, restrict, set aside or prohibit,
or impose materially adverse conditions upon, the consummation of the Merger;
and all third-party consents necessary in connection with the consummation of
the Merger shall have been obtained and remain in effect (except for any
third-party consents that are not material or with respect to which the failure
to obtain such consents would not result in a Material Adverse Effect); and

(f) The Borrower and the Guarantor shall have paid all reasonable out-of-pocket
costs and expenses of the Lenders in connection with the preparation,
negotiation, execution and delivery of this Consent and Amendment (including,
without limitation, the reasonable fees and out-of-pocket expenses of counsel
for the Agent with respect thereto).

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

To induce the Agent and the Lenders to enter into this Consent and Amendment,
each of the Borrower and the Guarantor represents and warrants to the Lenders as
follows:

4.1 Authorization; Enforceability. Each of the Borrower and the Guarantor has
taken all necessary corporate action to execute, deliver and perform this
Consent and Amendment and has validly executed and delivered this Consent and
Amendment. This Consent and Amendment constitutes the legal, valid and binding
obligation of each of the Borrower and the Guarantor, enforceable against it in
accordance with its terms except as enforceability may be limited by bankruptcy,
insolvency, reorganization, fraudulent conveyance, fraudulent transfer,
moratorium or other similar laws affecting creditors’ rights generally or by
general equitable principles regardless of whether enforceability is considered
in a proceeding in equity or at law.

4.2 No Violation. The execution, delivery and performance by each of the
Borrower and the Guarantor of this Consent and Amendment, and compliance by it
with the terms hereof, do not and will not (i) violate any provision of its
articles of incorporation or formation, bylaws or other applicable formation or
organizational documents, (ii) contravene any other law applicable to it or
(iii) conflict with, result in a breach of, or result in the creation of any
lien under, or require any payment to be made under, or constitute (with notice,
lapse of time or both) a default under any material indenture, agreement or
other instrument to which it is a party, by which it or any of its properties
are bound or to which it is subject, other than, in the case of clauses (ii) and
(iii), such contraventions, conflicts, breaches, liens, payments and defaults
that would not, individually or in the aggregate, reasonably be expected to have
a Material Adverse Effect.

4.3 Governmental and Third-Party Authorization. No consent, approval,
authorization or other action by, notice to, or registration or filing with, any
governmental

 

5



--------------------------------------------------------------------------------

authority or other third-party is or will be required as a condition to or
otherwise in connection with the due execution, delivery and performance by the
Borrower and the Guarantor of this Consent and Amendment or the legality,
validity or enforceability hereof.

ARTICLE V

MISCELLANEOUS

5.1 Governing Law. This Consent and Amendment and any non-contractual obligation
arising out of or on connection with it shall be governed by English law.

5.2 Effect; No Waiver. Each of the Borrower and the Guarantor hereby confirms
and agrees that, after giving effect to this Consent and Amendment, and except
as expressly amended hereby, the Facility Agreement and the other Finance
Documents to which it is a party remain in full force and effect and enforceable
against it in accordance with their respective terms and neither the Finance
Documents nor the rights and remedies of the Lenders thereunder shall be
modified, discharged, diminished, limited, or otherwise affected in any other
respect.

5.3 Finance Document. As used in the Facility Agreement, “hereinafter,”
“hereto,” “hereof,” and words of similar import shall, unless the context
otherwise requires, mean the Facility Agreement after amendment by this Consent
and Amendment. Any reference to the Facility Agreement or any of the other
Finance Documents herein or in any such documents shall refer to the Facility
Agreement and Finance Documents as amended hereby. This Consent and Amendment is
limited to the matters expressly set forth herein, and shall not constitute or
be deemed to constitute an amendment, modification or waiver of any provision of
the Facility Agreement or any other Finance Document except as expressly set
forth herein. This Consent and Amendment shall constitute a Finance Document
under the terms of the Facility Agreement.

5.4 Severability. To the extent any provision of this Consent and Amendment is
prohibited by or invalid under the applicable law of any jurisdiction, such
provision shall be ineffective only to the extent of such prohibition or
invalidity and only in any such jurisdiction, without prohibiting or
invalidating such provision in any other jurisdiction or the remaining
provisions of this Consent and Amendment in any jurisdiction.

5.5 Successors and Assigns. This Consent and Amendment shall be binding upon,
inure to the benefit of and be enforceable by the respective successors and
permitted assigns of the parties hereto.

5.6 Construction. The headings of the various sections and subsections of this
Consent and Amendment have been inserted for convenience only and shall not in
any way affect the meaning or construction of any of the provisions hereof.

5.7 Counterparts; Integration. This Consent and Amendment may be executed and
delivered via facsimile or electronic mail with the same force and effect as if
an original were executed and may be signed in any number of counterparts, each
of which shall be an original, with the same effect as if the signatures hereto
were upon the same instrument. This Consent and Amendment constitutes the entire
contract among the parties hereto with respect to the subject matter hereof and
supersedes any and all prior agreements and understandings, oral or written,
relating to the subject matter hereof.

[SIGNATURE PAGE FOLLOWS]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Consent and Amendment to
be executed by their duly authorized officers as of the date first above
written.

 

PLATINUM UNDERWRITERS HOLDINGS, LTD. By:

/s/ Jeffrey D. Kelly

Name: Jeffrey D. Kelly Title: Executive Vice President, Chief Operating Officer
and Chief Financial Officer PLATINUM UNDERWRITERS BERMUDA, LTD. By:

/s/ Mark Wilcox

Name: Mark Wilcox Title: Senior Vice President and Group Controller



--------------------------------------------------------------------------------

NATIONAL AUSTRALIA BANK LIMITED, as Agent
and a Lender By:

/s/ Bill Seabrook

Name: Bill Seabrook Title: Director



--------------------------------------------------------------------------------

ING BANK, N.V., as a Lender By:

/s/ M.E.R. Sharman

Name: M.E.R. Sharman Title: Managing Director By: /s/ M. Groen Name: M. Groen
Title: Director